Citation Nr: 9903638	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-46 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the right anterior tonsillar pillar.

2.  Entitlement to service connection for exposure to lead 
and exposure to radiation.  

3.  Entitlement to service connection for a liver disorder, 
to include whether new and material evidence has been 
submitted to reopen the claim.  

4.  Entitlement to an increased evaluation for osteoarthritis 
of the lumbar spine, currently evaluated as 40 percent 
disabling.  

5.  Entitlement to an increased evaluation for osteoarthritis 
with synovitis of the right knee, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased evaluation for osteoarthritis 
of the left knee, currently evaluated as 10 percent 
disabling.  

7.  Entitlement to service connection for asbestos exposure.  
8.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis 


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.  In July 
1998, the Board remanded this case at the request of the 
veteran for development of an additional issue, evaluation of 
sinusitis, to be considered in a decision relative to a total 
disability rating.  In the present decision, the issues 
pertaining to service connection for asbestos exposure; 
increased ratings for osteoarthritis of the lumbar spine, 
right knee, and left knee; as well as the issue pertaining to 
a total disability evaluation have been remanded.  The 
remaining issues have been decided.  


FINDINGS OF FACT

1.  The claim for service connection for squamous cell 
carcinoma of the right anterior tonsillar pillar is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

2.  The claim for service connection for a liver disorder is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.

3.  The claim for service connection for exposure to lead and 
exposure to radiation is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for squamous cell 
carcinoma of the right anterior tonsillar pillar.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a liver 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for exposure to 
lead and exposure to radiation.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for Squamous Cell Carcinoma of the 
Right Anterior Tonsillar Pillar

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1997).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

The veteran contended at his RO hearing in March 1997 that he 
had a tonsillectomy in 1964 during service because of chronic 
tonsillitis.  He asserted that, after the operation, he 
continued to have sore throats, but did not seek medical 
attention.  He iterated his belief that the removal of his 
tonsils had something to do with the inception of squamous 
cell carcinoma many years later, although he admitted that 
his physicians had not discussed the etiology of his cancer.  

In December 1994, the veteran underwent biopsies, which 
resulted in a diagnosis of squamous cell carcinoma of the 
right anterior tonsillar pillar.  A VA hospitalization record 
in March 1995 noted a medical history pertaining to his 
squamous cell carcinoma.  In October 1994, after some 
difficult tooth extractions, the veteran had noted a non-
healing area at the tooth extraction site, which was treated 
with antibiotics without resolution.  He was referred to 
otolaryngology for a biopsy, which revealed squamous cell 
carcinoma, poorly differentiated.  Panendoscopy did not 
disclose any other lesions.  Preoperative work was done for 
resection at the beginning of February.  Surgery was 
canceled, however, as he was found to have increased liver 
function tests.  Computerized tomography (CT scan) of the 
chest and abdomen for examination of the liver was performed, 
which revealed an incidental finding of mediastinal 
adenopathy.  As a result of this finding, a thoracic surgery 
consultation was obtained and the veteran underwent a 
mediastinoscopy, which revealed no abnormalities on final 
biopsy results.  He was hospitalized the day prior to surgery 
and underwent surgical removal in February 1995.  He had a 
relatively uneventful postoperative course.  The discharge 
diagnosis was squamous cell carcinoma of the retromalar 
trigone.  

The veteran stated in a September 1995 letter to the RO that 
he had been told that he had a 50 to 60 percent change of 
being cancer free in five years.  He continued to go in to VA 
for monthly check-ups.  

This claim is not well grounded.  The veteran did not have 
squamous cell carcinoma of the right anterior tonsillar 
pillar in service nor for many years thereafter.  Although 
his service medical records show that he had a number of 
episodes of pharyngitis during service, with an eventual 
tonsillectomy, there is no evidence to show that his illness 
at that time bears any relationship to the recent occurrence 
of throat cancer, nor has any physician suggested that it 
does.  Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Without evidence of squamous cell carcinoma of the right 
anterior tonsillar pillar in service or evidence of a nexus, 
or relationship, between the current disease and a disease or 
disorder in service, the claim is not well grounded.  
Accordingly, the claim must be denied.  

The Board recognizes that the RO denied the veteran's claim 
on the merits, whereas the Board has concluded that the claim 
is not well grounded.  The United States Court of Veterans 
Appeals has held that when an RO does not specifically 
address the question whether a claim is well grounded, but 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Furthermore, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to submit a 
well-grounded claim for service connection for the claimed 
condition and the reasons why his current claim is 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  

II.  Entitlement to Service Connection for a Liver Disorder, 
to Include Whether New and Material Evidence Has Been 
Submitted to Reopen the Claim.

The veteran filed his original claim in April 1980.  This 
claim listed a number of disorders, including a liver 
condition.  The RO denied the claim as to a liver condition 
in August 1980, informing the veteran of his procedural and 
appellate rights.  The veteran did not appeal, and the 
decision became final.  In April 1994, the veteran requested 
that the claim be reopened.  The RO declined to reopen the 
claim in August 1994.  The veteran was informed of the denial 
and of his procedural and appellate rights in September 1994.  
He did not appeal, and the decision became final.  In March 
1996, he again requested that the claim be reopened.  In June 
1996, the RO denied the claim on the merits, apparently 
having reopened it.  It was from this denial that the appeal 
commenced.  

The Board, having reviewed the RO's determination, agrees 
that the claim is reopened.  Barnett v. Brown, 83 F. 3d 1380 
(Fed.Cir. 1996).  The record shows that the last final 
decision on any basis was in August 1994.  

The veteran currently contends in his most recent request to 
reopen his claim for a liver disorder that during the late 
1970's and early in 1980 he had been told by three different 
Army doctors that his liver was not functioning properly.  He 
had been given Vitamin B-complex.  He maintains that although 
all other blood tests since 1980 had some irregularities, he 
had been told not to worry about it.  During preparation for 
cancer surgery in 1994, however, he was told that he had a 
diseased fatty liver and had been exposed to hepatitis B.  He 
believes that he should be service connected for a liver 
disorder.  

Under governing law and regulations, a claim previously and 
finally disallowed by either the Board or the RO may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1997); 38  C.F.R. §§ 3.156 
(1998); 38 C.F.R. § 20.1100, 20.1103 (1997).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence that was of record prior to the August 1994 final 
decision includes a March 1980 hematology consultation 
report, just prior to veteran's service retirement.  The 
veteran had been referred because during routine laboratory 
tests a macrocytic indexer had been found to be elevated.  
Findings had also included hepatomegaly.  The examiner noted 
that the veteran had been drinking a great deal since 1974, 
from two to three quarts of whisky per week.  He had been 
started on antilipemic treatment; he had no prior history of 
medications.  His eating habits were not good, as he had 
averaged one or two meals per day over the past year.  The 
examiner found that the macrocytic indexer was indicative of 
a probable vitamin B-12 folate deficiency due to chronic 
alcohol ingestion over a 15-24 year period.  Folate 
supplements were to be given.  

A VA compensation examination in July 1980, however, found no 
liver abnormalities.  Laboratory findings, including a serum 
glutamic oxaloacetic transaminase (SGOT) were all within 
normal limits.  Physical examination of the digestive system 
revealed normal contour, a soft and nontender abdomen, and no 
organomegaly.  

Evidence submitted since the August 1994 final decision 
includes records of VA medical evaluation and treatment in 
the 1990's and two service medical records.  In 1995, the 
veteran was hospitalized for surgery for squamous cell 
carcinoma of the right anterior tonsillar pillar.  Liver 
function tests in preparation for surgery had shown increased 
liver function.  A CT scan of the chest and abdomen showed a 
fatty liver consistent with alcohol use, but no discrete 
lesions.  A CT scan of the thorax in 1996, which included a 
partial view of the liver, showed extensive fatty changes, 
but no definite mass-lesions.  Progress notes in February 
1997 reflect that the veteran's "problem list" included 
"History of abnormal liver finction tests."  The two 
service medical records submitted by the veteran merely 
indicate treatment with Vitamin B complex.  

All of these records are new in that they had not previously 
been seen by the RO.  Although the new evidence is 
essentially cumulative, the Board finds that it must be 
considered in order to fairly decide the merits of the claim.  

The Board, having agreed that the claim is reopened, has 
reviewed the claim on its merits, and concludes that it must 
be denied because it is not well grounded.  Although there 
have been clinical and laboratory findings consistent with 
abnormal liver function over the years, the medical evidence 
does not show that the veteran suffers from a liver disorder.  
That is, despite the abnormal findings noted on occasion, no 
examiner has provided a diagnosis of a disease entity.  In 
short, the medical record does not show a chronic liver 
disability, either in service or subsequently.  

Without evidence of a current disability and a disability in 
service, the nexus element need not be reached.  Accordingly, 
the claim for service connection for a liver disorder must be 
denied.  

III.  Service Connection for Exposure to Lead and Exposure to 
Radiation

This claim is also not well grounded.  The veteran contends 
that he was hospitalized in 1970 for lead poisoning with 
seizures after having sprayed lead-based paint in connection 
with his military duties.  He submitted lay evidence from his 
brother [redacted] and from a retired sergeant who had worked in 
his unit.  Both individuals stated that the veteran had used 
lead-based paints in service, as well as other solvents.  

Service medical records provide no evidence of any incident 
of lead poisoning or of disability caused by exposure to 
lead-based paint.  They also show no evidence of symptoms 
such as seizures as mentioned by lay testimony.  
Additionally, the veteran testified at his hearing that he 
had attempted to obtain the hospitalization report showing a 
high concentration of lead in his blood, but the records were 
not available.  As to exposure to radiation, the veteran 
stated that his representative told him that doctors had said 
that the veteran's fatty liver, lymph node disease, and 
cancer were all indicative of radiation exposure.  

The law provides that a person who submits a claim must 
present evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  There 
is no evidence in the claims file that the veteran was ever 
exposed to excessive levels of lead in service or has a 
current disorder related to lead poisoning.  There is no 
evidence in the claims file that the veteran was ever exposed 
to radiation in service or has a current disorder related to 
radiation.  Moreover, the veteran's statement of what a 
doctor purportedly told his representative is not competent 
evidence.  A statement about what a doctor told a lay person 
does not constitute the required medical evidence for a well-
grounded claim.  Franzen v. Brown, 9 Vet. App. 235 (1996).  
Since there is no competent medical evidence to support 
either of these claims, they must both be denied as not well 
grounded.  

ORDER

Service connection for squamous cell carcinoma of the right 
anterior tonsillar pillar is denied.  

Service connection for a liver disorder is denied.  

Service connection for exposure to lead and exposure to 
radiation is denied.  


REMAND

A review of the evidence reveals that the veteran has had 
several chest-x-rays, which show diffuse chronic interstitial 
lung disease.  He claims that he was exposed to asbestos 
fibers during military duties as a missile crewman when he 
changed the asbestos tape wrappings of cables to missile 
launchers.  Since the veteran has not been specifically 
examined for asbestosis, the claim must be remanded for a 
lung disorders examination. 

The Board also points out that the veteran's last VA 
disability evaluation examination was in July 1994.  Since 
that time, the United States Court of Veterans Appeals has 
decided DeLuca v. Brown, 8 Vet. App. 202 (1995), which 
requires that orthopedic examinations for increased ratings 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45.  These determinations are to be expressed 
in terms of additional loss in range of motion.  Under these 
circumstances, then, another orthopedic examination should be 
afforded.  The examiner is also requested to provide an 
opinion as to whether it is as likely as not that the 
veteran's arthritic condition of the lumbar spine, the right 
knee, and the left knee, together with his service-connected 
hypertension, are of such severity as to preclude him from 
securing and following substantially gainful employment by 
reason of these disabilities.  

The claim for a total disability evaluation based on 
individual unemployability must also be remanded to the RO 
for readjudication following the above development.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain all current VA 
treatment records.

2.  The veteran should be afforded a VA 
special pulmonary examination to 
determine the nature and etiology of any 
pulmonary disability.  The examination 
should include all necessary tests or 
studies.  The claims file must be made 
available and reviewed prior to the 
examination.  If a pulmonary disorder is 
confirmed, the examiner is requested to 
provide a specific diagnosis.  If the 
diagnosis is an asbestos-related 
disorder, the examiner should offer 
opinion as to whether it is at least as 
likely as not that such pulmonary 
disorder is related to asbestos exposure 
during military service.  The rationale 
for any opinions expressed should be 
explained.  

3.  The veteran should be examined by a 
VA orthopedist to determine the current 
severity of his service-connected low 
back and right and left knee 
disabilities.  The claims file should be 
made available to the examiner before the 
examination for proper review of the 
medical history.  Any necessary tests or 
studies should be conducted.  The 
examiner should describe all 
symptomatology specifically due to the 
service-connected low back and knee 
disabilities and should provide an 
opinion on the impact of the service-
connected disabilities on the veteran's 
employability.  In accordance with DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the 
examination report should cover any 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain 
with use, and provide an opinion as to 
how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated. The 
rationale for any opinions expressed 
should be explained. 

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they meet the requirements 
specified above.  If a report is 
deficient in any manner or fails to 
include adequate responses to the 
specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998); Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Following completion of the above, 
the RO should readjudicate the increased 
rating claims at issue on appeal, as 
alluded to above, with consideration of 
all the evidence of record as well as any 
evidence obtained as a result of this 
remand.  The readjudication of the 
orthopedic disabilities must be within 
the analytical framework provided by the 
Court in DeLuca, supra.  In so doing, the 
RO must consider alternative diagnostic 
criteria that may be applicable for these 
disabilities, to include separate ratings 
for any additional functional loss caused 
by arthritic or neurologic/sensory 
impairment.  

6.  When the above development has been 
accomplished, the RO should then 
readjudicate the issue of a total 
disability evaluation based on individual 
unemployability.   

Unless the veteran is satisfied with any favorable outcome 
and withdraws his appeal, the case then should be returned to 
the Board after compliance with the provisions for processing 
appeals, including the issuance of a supplemental statement 
of the case and provision of the applicable time period for 
response thereto.

The purpose of this REMAND is to obtain clarifying medical 
information.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  No action is required of the veteran unless he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In 

addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 14 -


